
	

114 HR 4409 IH: Made in America Act of 2016
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4409
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Carney (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to establish labels that may be used as a voluntary means of
			 indicating to consumers the extent to which products are of United States
			 origin, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Made in America Act of 2016. 2.America Star labels (a)EstablishmentNot later than 2 years after the date of the enactment of this Act, the Commission shall promulgate regulations in accordance with section 553 of title 5, United States Code, to establish labels that a person may use as a voluntary means of indicating to consumers the extent to which products that such person introduces, delivers for introduction, sells, advertises, or offers for sale in commerce are of United States origin. Such labels shall be known as America Star labels.
			(b)Requirements for labels
 (1)In generalThe regulations required by subsection (a) shall establish 4 America Star labels, as follows: (A)A label that may be used for a product that satisfies the standard for an unqualified United States origin claim set forth by the Commission in the Enforcement Policy Statement.
 (B)A label that may be used for a product for which not less than 90 percent of the total cost of manufacturing the product is attributable to United States costs, as determined under the Enforcement Policy Statement.
 (C)A label that may be used for a product for which not less than 80 percent of the total cost of manufacturing the product is attributable to United States costs, as determined under the Enforcement Policy Statement.
 (D)A label that may be used for a product for which not less than 70 percent of the total cost of manufacturing the product is attributable to United States costs, as determined under the Enforcement Policy Statement.
 (2)GoalsThe America Star labels shall be designed to achieve the following goals: (A)Providing clarity for consumers about the extent to which products are manufactured in the United States.
 (B)Encouraging manufacturers to manufacture more products in the United States. (C)Highlighting the importance of domestic manufacturing for the economy of the United States.
 (3)Appearance and content; additional standards and requirementsThe regulations required by subsection (a) shall establish the visual appearance and content of the America Star labels, any standards (in addition to the standards described in paragraph (1)) that a product shall meet in order for a particular America Star label to be used for such product, and requirements for the permissible use of the America Star labels, as the Commission considers appropriate to achieve the goals described in paragraph (2) and to ensure that the labels—
 (A)are consistent with public perceptions of the meaning of descriptions of the extent to which a product is of United States origin; and
 (B)are not used in a way that is unfair or deceptive, including, for a product that does not meet the standards for an America Star label, placing such label on such product, using such label in any marketing materials for such product, or in any other way representing that such product meets the standards of such label.
 (c)Use of labels voluntaryThe Commission may not require a person who makes a qualified or unqualified claim that a product is of United States origin to use an America Star label to make such claim.
 (d)Rule of constructionNothing in this Act shall be construed to affect the standards of the Commission in effect on the day before the date of the enactment of this Act for a qualified or unqualified claim that a product is of United States origin.
 (e)ConsultationIn promulgating the regulations required by subsection (a), the Commission shall consult with— (1)the Commissioner of United States Customs and Border Protection in order to ensure consistency with the country of origin labeling requirements under section 304 of the Tariff Act of 1930 (19 U.S.C. 1304); and
 (2)the United States Trade Representative in order to ensure consistency with the obligations of the United States under international trade agreements.
				(f)Enforcement
 (1)Unfair or deceptive acts or practicesA violation of a regulation promulgated under this section shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
 (2)Powers of CommissionThe Commission shall enforce the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates a regulation promulgated under this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.
				3.Preemption of certain State requirements
 (a)Requirements more stringent than FTC standardsSection 320933 of the Violent Crime Control and Law Enforcement Act of 1994 (15 U.S.C. 45a) and any regulation promulgated by the Commission under such section shall supercede any provision of law of a State or a political subdivision of a State that imposes more stringent requirements relating to the extent to which any person may introduce, deliver for introduction, sell, advertise, or offer for sale in commerce a product with a Made in the U.S.A. or Made in America label, or the equivalent thereof, in order to represent that such product is in whole or substantial part of domestic origin.
 (b)Requirements limiting ability To use America Star labelsThe regulations promulgated under section 2 shall supercede any provision of law of a State or a political subdivision of a State relating to the extent to which any person introduces, delivers for introduction, sells, advertises, or offers for sale in commerce a product with a Made in the U.S.A. or Made in America label, or the equivalent thereof, in order to represent that such product is in whole or substantial part of domestic origin, to the extent that such provision would have the effect of limiting the ability of a person to use an America Star label with respect to a product in accordance with such regulations.
 4.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Trade Commission.
 (2)Enforcement Policy StatementThe term Enforcement Policy Statement means the Enforcement Policy Statement on U.S. Origin Claims issued by the Commission in December 1998, or any successor guidance or regulation.
 (3)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.
			
